Citation Nr: 1102995	
Decision Date: 01/24/11    Archive Date: 02/01/11

DOCKET NO.  09-12 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for bilateral eye disability, 
claimed as subfoveal choroidal neovascular membrane of the right 
eye, status post photodynamic therapy, as secondary to service-
connected diabetes mellitus type II.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

Appellant and his son-in-law


ATTORNEY FOR THE BOARD

E. Joyner, Counsel


INTRODUCTION

The Veteran served on active duty from October 1951 to November 
1971.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2008 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada, which 
denied service connection for choroidal neovascular membrane, 
bilateral eyes, claimed as subfoveal choroidal neovascular 
membrane, right eye, status post photodynamic therapy.

In May 2010, the Veteran and his son-in-law testified before the 
undersigned Veterans Law Judge at a hearing (Travel Board 
hearing) at the RO.  A transcript of that hearing is of record.

When the case was last before the Board in July 2010, it was 
remanded for additional development.

As noted in the July 2010 Board remand, the issues of 
entitlement to service connection for bilateral 
pseudophakia and bilateral cataracts have been raised by 
the record (specifically in the April 2008 VA examination 
report), but have not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does 
not have jurisdiction over them, and they are referred to 
the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).







FINDINGS OF FACT

1.  The Veteran's bilateral eye disability, claimed as subfoveal 
choroidal neovascular membrane of the right eye, status post 
photodynamic therapy, was not present during active service and 
is not etiologically related to active service.

2.  The Veteran's bilateral eye disability, claimed as subfoveal 
choroidal neovascular membrane of the right eye, status post 
photodynamic therapy, is not caused or aggravated by service-
connected disability.


CONCLUSIONS OF LAW

1.  Bilateral eye disability, claimed as subfoveal choroidal 
neovascular membrane of the right eye, status post photodynamic 
therapy, was not incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 
C.F.R. §§ 3.102, 3.159, 3.303 (2010).

2.  Bilateral eye disability, claimed as subfoveal choroidal 
neovascular membrane of the right eye, status post photodynamic 
therapy, is not proximately due to or the result of service-
connected diabetes mellitus.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002& Supp. 2010); 38 C.F.R. §§ 3.102, 
3.159, 3.310(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Review of the claims folder reveals compliance with the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  
38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a); C.F.R. § 3.159(b)(1).  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (Court) held that VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable adjudication by the RO.

The Court has also held that the VCAA notice requirements of 38 
U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of 
a service connection claim.  Those five elements include: 1) 
veteran status; 2) existence of a disability; 3) a connection 
between the veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court 
held that upon receipt of an application for a service-connection 
claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA 
to review the information and the evidence presented with the 
claim and to provide the claimant with notice of what information 
and evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements of 
the claim as reasonably contemplated by the application.  
Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of benefits 
will be assigned if service connection is awarded.  Id.

The Board notes that in letters dated in January 2008 and July 
2010, the RO and the Appeals Management Center provided notice to 
the Veteran regarding what information and evidence is needed to 
substantiate his claim, as well as what information and evidence 
must be submitted by the Veteran and the types of evidence that 
will be obtained by VA.  Additionally, the January 2008 notice 
letter informed the Veteran as to disability ratings and 
effective dates.

Because the notice pursuant to Dingess came before the initial 
adjudication of the claim, the timing of the notice complied with 
the requirement that the notice must precede the adjudication.  
Further, following the issuance of the July 2010 letter, a 
supplemental statement of the case was issued in July 2010.  See 
Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) 
(Mayfield IV).  Thus, the Board concludes that the duty to notify 
has been met.

The record also reflects that VA has made reasonable efforts to 
obtain relevant records adequately identified by the Veteran.  
Specifically, the information and evidence that have been 
associated with the claims file include the Veteran's service 
treatment records, VA treatment records and VA examination 
reports, and private medical evidence.  Also of record and 
considered in connection with the appeal are various written 
statements submitted by the Veteran and his representative.

As discussed above, the Veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues through 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  The Veteran was an active participant in the claims 
process, identifying pertinent medical evidence and submitting 
evidence.  He was also afforded the opportunity to present 
testimony at a hearing on appeal.  Thus, he has been provided 
with a meaningful opportunity to participate in the claims 
process and has done so.  Any error in the sequence of events or 
content of the notice is not shown to have any effect on the case 
or to cause injury to the Veteran.  Therefore, any such error is 
harmless and does not prohibit consideration of this matter on 
the merits.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

Finally, the Board is also satisfied as to substantial compliance 
with its July 2010 remand directives.  Stegall v. West, 11 Vet. 
App. 268, 271 (1998).  The Court recently clarified that only 
substantial compliance, and not strict compliance, with the terms 
of an opinion request are required.  D'Aries v. Peake, 22 Vet. 
App. 97 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 
(1999) (holding that there was no Stegall violation when the 
examiner made the ultimate determination required by the Board's 
remand, because such determination more than substantially 
complied with the Board's remand order).  The Board finds that in 
the present case, there has been substantial compliance with the 
remand directives.

The agency of original jurisdiction (AOJ) was to provide the 
Veteran additional VA notice regarding secondary service 
connection claims.  As previously indicated, such notice was sent 
to the Veteran in July 2010.  An addendum was requested and such 
provided in September 2010.  Lastly, the AOJ was to readjudicate 
the Veteran's claim, which was accomplished by the October 2010 
SSOC, such that no further development remains necessary.  38 
U.S.C.A. § 5103.

Governing Laws and Regulations for Service Connection Claims

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of 
continuity of symptomatology from the time of service until the 
present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be granted 
for any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection for an injury, the Court 
generally requires a veteran to show (1) medical evidence of a 
current disability, (2) medical or lay evidence of in-service 
incurrence or aggravation of an injury, and (3) medical evidence 
of a nexus between the claimed in-service injury and the present 
disability.  Dalton v. Nicholson, 21 Vet. App. 23, 36 (2007).  

In cases where the veteran cannot establish some of these 
elements, a veteran can instead establish continuity of 
symptomatology.  38 C.F.R. § 3.303(b); Barr v. Nicholson, 21 Vet. 
App. 303, 307 (2007).  To establish continuity of symptomatology, 
the Veterans Court requires a veteran to show "(1) that a 
condition was 'noted' during service, (2) evidence of postservice 
continuity of the same symptomatology, and (3) medical or lay 
evidence of a nexus between the present disability and the 
postservice symptomatology."  Barr, 21 Vet. App. at 307.  Lay 
evidence can be competent and sufficient to establish a diagnosis 
of a condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional. 

Service connection may also be granted for disability which is 
proximately due to or the result of a service-connected disease 
or injury.  38 C.F.R. § 3.310(a).  In Allen v. Brown, 7 Vet. App. 
439 (1995), the Court held that when aggravation of a nonservice-
connected condition is proximately due to or the result of a 
service- connected condition, a veteran shall be compensated for 
the degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
Effective October 10, 2006, VA amended 38 C.F.R. § 3.310 to 
implement the holding in Allen; however, under the facts of this 
case the regulatory change does not impact the outcome of the 
appeal.

Service connection on a secondary basis may not be granted 
without medical evidence of a current disability and medical 
evidence of a nexus between the current disability and a service-
connected disability.  See Wallin v. West, 11 Vet. App. 509, 512-
514 (1998).

In the absence of proof of a current disability, there can be no 
valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000);  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(indicating service connection presupposes a current diagnosis of 
the condition claimed). 

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary.  The Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary shall 
give the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Board has reviewed all the evidence in the appellant's claims 
file.  Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran has claimed entitlement to service connection for 
subfoveal choroidal neovascular membrane of the right eye, status 
post photodynamic therapy, on the basis that it was caused by his 
service-connected diabetes mellitus type II.  At the May 2010 
Travel Board hearing, the Veteran and his son-in-law essentially 
stated that the conditions for which the Veteran is seeking 
service connection for is his deteriorating vision/blindness.  
Also mentioned was his macular degeneration and diabetic 
retinopathy.  

The Board notes that when determining service connection, all 
theories of entitlement, direct and secondary, must be 
considered.  Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 
2004).  Thus, the Board will address service connection on both a 
direct and secondary basis in this appeal.

The service treatment records reflect that at the enlistment 
examination the Veteran had defective vision.  His right eye 
corrected vision was 20/30-1.  Left eye vision was corrected to 
20/50.  According to the report of medical history for 
enlistment, the Veteran had never worn glasses, nor had he ever 
had severe eye trouble.  A January 1954 discharge and 
reenlistment medical examination report notes that the Veteran 
had defective vision same as above, otherwise no significant or 
interval history.  The Veteran was deemed unfit for duty 
requiring good or excellent vision.  An April 1955 service 
treatment record notes that with glasses, the Veteran's vision 
was 20/30 in the right eye and 20/60 in the left eye.  An August 
1957 discharge and reenlistment examination report notes that eye 
examination was normal.  It was also noted that the Veteran had 
defective vision, not considered disqualifying.  An August 1958 
service sick call treatment record notes that there was 
irritation of both eyes.  An April 1959 service consultation 
sheet indicates that there were two subcutaneous tumors of the 
left upper lid.  An April 1959 sick call treatment record notes 
that the Veteran had an unresolved stye of his left upper eyelid.  
Another April 1959 sick call treatment record notes that a small 
sebaceous cyst was excised from the left upper eyelid.  Sutures 
were removed two days later.  The wound was noted to be healing 
well.  May 1959 service sick call treatment record notes that the 
Veteran had a stye.  A January 1960 service sick call treatment 
record notes that the Veteran had early chalazia.  An August 1961 
reenlistment examination notes that the Veteran had defective 
vision and small "apts" removed from the left eyelid in 1959.  
An April 1964 report of medical history notes that the Veteran 
denied having eye trouble.  He acknowledged wearing glasses.  An 
August 1964 report of medical history notes that the Veteran 
wears glasses.  He also denied "eye trouble."  A February 1969 
service examination report notes normal eye examination.  A 
February 1971 service treatment record notes corrected visual 
acuity of 20/25 in the right eye and 20/100 in the left eye.  The 
July 1971 pre-retirement examination report notes normal eye 
examination.  The October 1971 retirement examination report 
notes normal eye examination.  

The Veteran filed a service connection claim in 1972; however, 
the claim does not include service connection for any eye 
disability.  A March 1973 VA examination report notes no 
complaints with respect to the eyes.  An April 1985 VA treatment 
record notes an impression of cataracts, left eye worse than 
right eye, not greatly bothering patient.  

A February 2004 VA examination report notes that the Veteran has 
no neurological symptoms due to his diabetes mellitus.  Eye 
examination showed no retinopathy.  It was specifically noted 
that there were no visual complications due to diabetes mellitus.  

A January 2005 private medical record notes that the Veteran 
complained of intermittent floaters and flashers in the right 
eye.  He was noted to have macular degeneration in both eyes and 
amblyopia in the left eye.  The impression was posterior vitreous 
detachment of the right eye, background diabetic retinopathy 
bilaterally, and macular scars of the left eye.  

A July 2005 private treatment record notes that the Veteran 
presented with complaints of decreased visual acuity in the right 
eye.  On evaluation the corrected visual acuity was 20/60 on the 
right and 6/200 on the left.  Anterior segment examination 
revealed deep and quiet anterior chambers without cell or flare 
bilaterally.  The impression was classic subfoveal choroidal 
neovascular membrane of the right eye, macula scar of the left 
eye, posterior vitreous detachment bilaterally, and pseudophakia 
of both eyes.

An October 2005 private treatment record notes that the Veteran 
has subfoveal choroidal neovascular membrane, right eye, status 
post photodynamic therapy.  

In conjunction with his claim, the Veteran underwent a VA eye 
examination in April 2008.  The report of that examination 
diagnoses the Veteran with 12 eye conditions.  It was noted that 
the Veteran's distance vision was hazy; he can only read large 
print.  He was diagnosed with cataracts in both eyes in 1987.  He 
also has aging macular degeneration and left eye macular 
hemorrhage, which were diagnosed in 2005.  He has right eye 
macular hemorrhage, which was diagnosed in 2006.  He denied eye 
injury, head injury, eye infections, and diplopia.  On 
examination, lacrimal lake was normal in both eyes.  Lids showed 
dermatochalasis in both eyes.  Lashes were normal bilaterally.  
Conjunctivae showed superior cataract incision scars on both 
eyes.  Corneas were clear bilaterally.  Anterior chamber was 
clear and deep in both eyes.  Each iris was normal.  The right 
eye was clear; the left eye showed trace posterior opacity.  
Vitreous showed posterior separation of both eyes.  Macula of the 
right eye showed fibrous thickening, atrophy, and hemorrhage.  
The left eye showed fibrous thickening, atrophy, and inferior 
papillomacular bundle choroidal neovascular membrane.  The 
assessment was hyperopia, astigmatism, presbyopia, diabetes 
mellitus type 2 without retinopathy in either eye, pseudophakia 
in both eyes, aging macular degeneration, choroidal neovascular 
membrane in both eyes, legal blindness in both eyes, esotropia of 
the left eye, posterior vitreous separation of both eyes, 
peripheral retinal atrophy in both eyes, right eye optic atrophy, 
left eye ocular hypertension, and dermatochalasis of both eyes.  
The examiner opined that the prior cataract in both eyes was as 
likely as not related to his diabetes based on epidemiological 
studies that show diabetics have an increased risk of aging 
cataract.  The examiner further opined that the aging macular 
degeneration in both eyes is not related to diabetes.  The 
choroidal neovascular membrane in both eyes is related to aging 
macular degeneration.  Legal blindness in both eyes is related to 
choroidal neovascular membrane.  Esotropia of the left eye is 
congenital, peripheral retinal atrophy of both eyes is of unknown 
etiology, and right eye optic atrophy is related to choroidal 
neovascular membrane of the eyes.  

Another April 2008 VA examination report notes that the Veteran 
has a history of diminished visual acuity, which, according to 
the Veteran, is due to diabetic retinopathy.  The diagnoses 
included diminished visual acuity, most likely secondary to 
diabetic retinopathy.  

A July 2008 VA eye clinic consult note indicates that the Veteran 
was present for a new patient examination.  After examination, 
the assessment was refractive error and presbyopia bilaterally, 
exudative age-related macular degeneration bilaterally, status 
post photodynamic treatment right eye, status post cataract 
extraction with posterior chamber intraocular lens bilaterally 
and laser cap right eye, legal blindness, and diabetes mellitus 
with no retinopathy.  

An October 2008 VA treatment record notes that the Veteran 
refractive error and presbyopia bilaterally, exudative age-
related macular degeneration bilaterally, status post 
photodynamic treatment of the right eye, legal blindness, 
diabetes mellitus without retinopathy bilaterally, senile macular 
degeneration, pseudophakia, choroidal neovascularization, total 
blindness of one eye, legal blindness, esotropia, monocular, 
vitreous membranes and strands, optic atrophy, retinal defect, 
and ocular hypertension.  

An August 2010 VA examination report notes that examination 
revealed full versions in both eyes, no diplopia, and reactive 
pupils.  The right pupil was round and the left pupil was oval.  
Far corrected visual acuity was 20/400 in the right eye and in 
the left eye it was count fingers two feet.  Lacrimal lake was 
normal bilaterally.  Eyelids showed dermatochalasis bilaterally.  
Eyelashes were normal and conjunctiva showed superior cataracts 
incision scars in both eyes.  The right eye showed a central and 
nasal degenerative area with 360-degree trace hazing.  The left 
eye showed a central and temporal degenerative area with 360-
degree trace hazing.  The anterior chamber was clear and deep in 
both eyes.  Irises were normal bilaterally.  The right eye 
capsule was clear.  The left eye showed trace posterior opacity.  
Vitreous showed posterior separation in both eyes.  Right eye 
macula showed central fibrotic scarring and atrophy with 
hemorrhage along the superior margin and an extra macular 
choroidal neovascular area with hemorrhage just temporal.  The 
left eye showed central fibrotic scarring and atrophy with a 
central small hemorrhage.  Retinal vasculature was normal in both 
eyes.  Kinetic visual fields were enclosed bilaterally.  The 
assessment was hyperopia, astigmatism, presbyopia, diabetes 
mellitus without retinopathy, bilateral pseudophakia, gaining 
macular degeneration, choroidal neovascularization of the macula 
bilaterally, legal blindness, left eye esotropia, left eye 
amblyopia, posterior vitreous separation, right eye optic 
atrophy, peripheral retinal atrophy bilaterally, corneal 
degenerative bilaterally, dermatochalasis bilaterally, contracted 
visual field, and left eye after cataract.  The examiner opined 
that the choroidal neovascularization of the macula is related to 
aging macular degeneration.  The examiner opined that the legal 
blindness is related to both the aging macular degeneration and 
the choroidal neovascularization of the macula.  The left eye 
esotropia is congenital.  The right eye optic atrophy is related 
to choroidal neovascularization of the macula.  The examiner 
opined that there is less than a 50 percent probability that the 
legal blindness, choroidal neovascularization and/or macular 
degeneration have been aggravated by the diabetes.  This is 
because there is no diabetic retinopathy found on this 
examination.  In a September 2010 addendum, the examiner opined 
that there was only one past diagnosis of background diabetic 
retinopathy, which was diagnosed in both eyes in January 2005.  
This resolved, and there were no diabetic retinopathy diagnoses 
prior to or after this diagnosis.  The scarring and subsequent 
vision loss from the macular degeneration and subfoveal choroidal 
neovascularization in both eyes is extensive, currently active, 
and progressive in the typical presentation.  

Based upon a review of the evidence of record, the Board finds 
that service connection is not warranted on a direct basis.  In 
this regard, although the Veteran's service treatment records 
show evidence of refractive error and the need for glasses, there 
is no other related eye disability found during service.  
Notably, the Veteran had a sebaceous cyst and/or a stye during 
service; however, he does not contend that this resulted in his 
current eye problems.  Moreover, the record reflects that these 
eye problems resolved without residuals and on service 
separation, the eye examination was completely normal.

There is also no evidence of continuous eye symptoms since 
service.  Importantly, the Veteran does not complain of such 
symptoms.  Moreover, there is no evidence of a firm diagnosis of 
diabetic retinopathy.  In any event, at the hearing before the 
undersigned, the Veteran indicated that he is only seeking 
service connection for his legal blindness, choroidal neovascular 
membrane, and macular degeneration.  [With regard to the 
Veteran's cataracts, the Board is referring a claim for service 
connection for cataracts to the RO.]  Finally, there is no 
evidence of record, to include the Veteran's own assertions, 
which suggests that the current eye problems are etiologically 
related to active service.

With respect to the claim on a secondary basis, there is no 
evidence that the Veteran's current legal blindness, choroidal 
neovascular membrane and/or his macular degeneration are 
etiologically related to service-connected disability.  In this 
regard, the Veteran underwent two separate VA examinations.  The 
first examination report, which was from in April 2008, indicates 
that the Veteran does not have diabetic retinopathy.  The report 
also notes that the Veteran's aging macular degeneration is not 
related to the diabetes.  The choroidal neovascular membrane in 
both eyes is related to the aging macular degeneration.  The 
legal blindness is etiologically related to choroidal neovascular 
membrane.  The August 2010 VA examination report and September 
2010 addendum note that there is less than a 50 percent 
probability that the Veteran's legal blindness, choroidal 
neovascular membrane and/or his macular degeneration are 
aggravated by the service-connected diabetes mellitus.  The 
rationale provided is that the disabilities have progressed as 
they normally would, without signs of additional aggravation.  
Moreover, there is no evidence of diabetic retinopathy that has 
lasted.  The January 2005 findings of background diabetic 
retinopathy resolved, and there have never been any other such 
diagnosis by a medical professional, either before or after 
January 2005.

As indicated above, the only medical opinion regarding secondary 
service connection is against the claim.  The VA examiner 
thoroughly examined the Veteran, reviewed the claims file, to 
include the service treatment records and post-service medical 
reports, and thoughtfully explained his opinion that there is 
less than a 50 percent probability that the current legal 
blindness, choroidal neovascular membrane and/or macular 
degeneration are caused or aggravated by the Veteran's diabetes 
mellitus.  There is no medical opinion in favor of the claim.

The Board acknowledges that the Veteran is competent to describe 
eye problems/symptoms despite the lack of contemporaneous medical 
evidence.  Notably, lay assertions may serve to support a claim 
for service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 
C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. 
Cir. 2006) (addressing lay evidence as potentially competent to 
support presence of disability even where not corroborated by 
contemporaneous medical evidence).  Although the Veteran is 
competent to report that he has experienced eye symptoms since 
military service, he has not done so.  Moreover, the medical 
evidence disproves any theory of continuity of symptomatology.  
As noted above, although there were eye diagnoses during service, 
no eye abnormalities were evident when he was examined for 
service separation.  Moreover, a VA examination done within years 
of separation reflects no eye complaints.  Further, the only 
medical opinion of record on point indicates that the Veteran's 
current legal blindness, choroidal neovascular membrane and/or 
macular degeneration are not caused or aggravated by the service-
connected diabetes mellitus.  The examiner explained that the eye 
disorders are extensive and currently active, and have progressed 
in the typical presentation.  In sum, the examiner opined that 
the current legal blindness, choroidal neovascular membrane and 
macular degeneration are not related to service-connected 
disability.  As such, the medical opinion is more probative than 
the Veteran's lay assertions.  Barr v. Nicholson, 21 Vet. App. 
303, 307-08 (2007).

The Veteran does not contend, and the file does not show, that 
the VA examinations together are inadequate.  Rather, the VA 
examinations are adequate because, as shown above, they are based 
upon consideration of the Veteran's prior medical history, his 
assertions and current complaints, and because the reports 
describes the eye disabilities in detail sufficient to allow the 
Board to make a fully informed determination.  Barr v. Nicholson, 
21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 
405, 407 (1994)) (internal quotations omitted).  The Board 
accordingly finds that remand for a new examination is not 
required at this point. See 38 C.F.R. § 3.159(c)(4).

In conclusion, service connection for bilateral eye disability 
claimed as subfoveal choroidal neovascular membrane of the right 
eye, status post photodynamic therapy, is denied.  In making this 
determination, the Board has considered the provisions of 38 
U.S.C.A. § 5107(b), but there is not such a state of approximate 
balance of the positive evidence with the negative evidence to 
otherwise warrant a favorable decision.


ORDER

Service connection for bilateral eye disability, claimed as 
subfoveal choroidal neovascular membrane of the right eye, status 
post photodynamic therapy, is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


